Citation Nr: 0906501	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  03-09 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1943 to January 1946.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which, in part, denied the Veteran's claims 
of entitlement to service connection for left knee and right 
ankle disabilities.  The Veteran filed a notice of 
disagreement with the November 2001 rating decision, 
requesting review by a decision review officer (DRO).  The 
DRO conducted a 
de novo review of the claims and confirmed the RO's findings 
in a March 2003 statement of the case (SOC).  The appeal was 
perfected with the submission of the Veteran's substantive 
appeal (VA Form 9) in March 2003.

In October 2004, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900 (2008).

In November 2004, the Board issued a decision which denied 
the Veteran's claims of entitlement to service connection for 
left knee and right ankle disabilities.  The Veteran appealed 
the Board's November 2004 decision to the United States Court 
of Appeals for Veterans Claims (the Court).  In a Memorandum 
Decision dated February 22, 2007, the Court vacated the 
Board's decision and remanded this case.  The contents of the 
Court's decision will be described below.

The Board remanded this case in January 2008 for additional 
evidentiary and procedural development.  The requested 
development was accomplished, and in October 2008 the RO in 
Huntington, West Virginia issued a supplemental statement of 
the case (SSOC) which continued to deny both claims [original 
jurisdiction remains with the Chicago RO].  The case was 
subsequently returned to the Board.




FINDINGS OF FACT

1.  The Veteran is a veteran of combat.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed osteoarthritis of the left knee and his 
military service.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed osteoarthritis of the right ankle and his 
military service.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the left knee was not incurred in or 
aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Osteoarthritis of the right ankle was not incurred in or 
aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for left 
knee and right ankle disabilities.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.



The Court's decision

As was noted in the Introduction, this case was remanded by 
the Court in February 2007.  The Board wishes to make it 
clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis of these matters has been undertaken 
with that obligation in mind.

The Court determined that failure to inform the Veteran as to 
the discontinuance of the search for his service medical 
records is in violation of VA's duty to assist the Veteran.  
Additionally, the Court found that the Board did not provide 
adequate reasons and bases in its determination that a VA 
examination was not warranted in the instant case.  
Specifically, the Court indicated that the Board failed to 
address the credibility of the Veteran's statements as to an 
in-service injury and continuous left knee and right ankle 
symptomatology since separation.  

Subsequent efforts to comply with the Court's directives will 
be discussed immediately below.

Stegall considerations

As was alluded to in the Introduction, the Board remanded the 
claims in January 2008.  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to notify the Veteran 
that is has ceased all efforts to locate his service medical 
records and requested that if such records are in his 
possession he should send copies to VA.  The Board also 
requested a VA medical opinion to determine whether there is 
any relationship between the Veteran's current left knee and 
right ankle disabilities and his military service, with 
specific consideration of his claims of left knee and right 
ankle pain in service and thereafter.  The AOJ was then to 
readjudicate the claims.  

In February 2008, the VA Appeals Management Center sent the 
Veteran a letter concerning his missing service medical 
records, notifying him that all efforts to obtain these 
records had ceased and asking him to submit any such records 
in his possession.  A medical nexus opinion was obtained in 
accordance with the Board's remand instructions in July 2008.  
This recently-obtained medical evidence will be discussed 
below.  The Huntington RO subsequently readjudicated the 
claims in the October 2008 SSOC.  Thus, the Board's remand 
instructions have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Standard of review

It is the Board's responsibility to evaluate the entire 
record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2008).  
 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

As explained by the Board in its November 2004 decision, the 
Veteran was sent letters in May 2001, December 2001, February 
2002 and April 2002 which were specifically intended to 
address the requirements of the VCAA.  The sufficiency of the 
aforementioned VCAA letters and VA's compliance with its duty 
to assist the Veteran in substantiating his claims was 
discussed at length by the Board on pages 3-7 of the November 
2004 decision.  The Court's decision identified no fault in 
the either VA's compliance with the notification provisions 
of the VCAA or the Board's "reasons and bases" discussion 
of same.  If the Court believed the Board's VCAA discussion 
was in any way problematical, such potential error would have 
undoubtedly been explained in the body of the Memorandum 
decision.  The Board therefore sees no need to once again 
explain why there was VCAA notification compliance.

There is, however, one significant aspect of the VCAA which 
was not in place at the time of the Board's November 2004 
decision.  The Court held in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) that complying VCAA notice letters must 
include notice regarding degree of disability and effective 
date.  In February 2008, the Veteran was provided with 
specific notice as contemplated by the Court in Dingess.  See 
the letter from the AMC to the Veteran dated February 29, 
2008.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the Veteran 
was provided with additional VCAA notice through the February 
2008 VCAA letter and his claims were readjudicated in the 
October 2008 SSOC, after he was provided with the opportunity 
to submit evidence and argument in support of his claims and 
to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the Veteran in proceeding to consider his claims on the 
merits.  The Veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

One of the reasons for remand, as stated in the February 2007 
Memorandum decision, was the Board's failure to provide 
adequate reasons or bases for its determination that a 
medical examination or opinion was necessary in this case, in 
light of the fact that the Veteran's claim of an in-service 
injury and continuous left knee and right ankle pain since 
that time.  A medical opinion addressing these matters was 
obtained in July 2008.

As was already detailed in the November 2004 Board decision, 
and as was discussed in the Court's decision, the Veteran's 
service treatment records are not associated with the claims 
folder, and there is indication from the National Personnel 
Records Center (NPRC) that they were destroyed in a fire at 
its facility in St. Louis, Missouri in July 1973.  

In the February 2007 Memorandum Decision, the Court 
determined that VA's duty to assist was violated in that VA 
never notified the Veteran it was ceasing its efforts to 
locate the Veteran's service treatment records.  A February 
2008 letter from the AMC to the Veteran specifically stated: 
"Pursuant to 38 C.F.R. § 3.159(c)(2), we have ceased all 
efforts in locating your service medical records.  If you are 
in possession of your service medical records, please send 
them to us." [Emphasis as in the original letter.]  The 
Veteran did not respond.  Previously, he had indicated that 
he did not have copies of his service treatment records.  
There remains no suggestion that the service treatment 
records exist in any form.  In any event, as will be 
discussed below, an in-service injury is presumed.

No other deficiencies in VA's duty to assist were identified 
by the Court, and there is no indication that there exists 
any pertinent evidence which has not been obtained.

The Board will therefore move on to a discussion of the 
merits of the claims.  Because the two issues on appeal 
involve the application of identical law to virtually 
identical facts, for the sake of economy the Board will 
address them together.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2008).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service. A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 
9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) 
presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in- service event and the current disability.

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Analysis

Initial matter - the missing service medical records

It is clear that the Veteran's service medical records have 
been lost.  The Court has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the Veteran's claims has been undertaken 
with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In any event, the outcome of this case hinges on what 
happened, or did not happen, in the over 50 years after the 
Veteran left military service in 1946. 



Discussion

As was noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the Veteran now has 
osteoarthritis of the left knee and right ankle, which is 
evidenced in March 2000 X-ray reports and confirmed by the 
July 2008 VA examiner.  Hickson element (1) is therefore 
satisfied for the Veteran's claims.

With respect to Hickson element (2), the Board will 
separately address disease and injury.

With respect to in-service disease, there is no medical 
evidence of osteoarthritis of the left knee or right ankle in 
service or within the one year presumptive period for 
arthritis after service, and the Veteran does not so contend.  
It appears that osteoarthritis was initially diagnosed over a 
half century after the Veteran left military service.

With respect to in-service injury, the Veteran has contended 
that he was a veteran of combat.  See the Veteran's September 
16, 2008 Statement in Support of Claim in which he contends 
that he injured his left knee and right ankle "while under 
attack from the Germans."  

A review of the Veteran's service record indicated that he 
was awarded the European-African-Middle Eastern Theater 
Ribbon "w/4 bronze battle stars".  
Based on this evidence, the Board finds that the Veteran is a 
veteran of combat.
Hickson element (2) has been met based on the combat 
presumption.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).
 



With respect to critical  Hickson element (3), the July 2008 
VA examiner stated s follows:

It is my opinion that [the Veteran's] current 
condition is not as likely as not related to any 
injury in the military and is more likely related 
to age-related degenerative changes.  Although he 
may have sought treatment immediately after the 
military service there is no indication of 
persistent problems from the time of service to 
his first documented visit for this claimed 
condition in 1999 at the age of 75, more than 50 
years following separation from the service.  
There is no indication that he had premature 
degenerative changes.  Trauma to a joint can 
result in premature degenerative changes.  If he 
had presented with significant DJD [degenerative 
joint disease] in his early 50's his claim would 
seem more credible.  His arthritis is more 
consistent with age-related DJD than from trauma.

There is no competent medical evidence to the contrary.  To 
the extent that the Veteran himself contends that a medical 
relationship exists between his current left knee and right 
ankle problems and his military service, his opinion is 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Any such statements offered in 
support of the Veteran's claims do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  His friend, G.C., submitted a statement in 
October 2002 noting that the Veteran was having problems with 
his knee and ankle upon his return from the Army and received 
a special shoe and knee brace upon visiting a doctor shortly 
after his separation from service.  The Board has no reason 
the necessarily doubt that statement.  However, it hardly 
fills a gap of over a half century, from 1946 to 1999.  In 
essence, the Veteran's claim boils down to the credibility of 
his recent statement to the effect that he has had left knee 
and right ankle problems continually after service.

The first medical evidence of left knee and right ankle 
problems is dated in 1999, over 50 years after the Veteran 
separated from service in 1946.  Moreover, and critically in 
the Board's estimation, the Veteran has never provided a 
continuing history of a left knee and right ankle problems 
since military service.  Indeed, the only mention of any type 
of injury affecting the left knee comes from a December 2000 
treatment note from R.M.J., M.D., which indicates the Veteran 
"fell Tuesday at work and [the left] knee is really 
bothering him now."  No prior history was mentioned. 

Instead, a history of ongoing problems for decades after 
service appears in the Veteran's statements concerning his 
claim for monetary benefits. The Board places greater weight 
on the 1999 private treatment records documenting left knee 
and right ankle osteoarthritis of recent onset, the absence 
of treatment records for over five decades after service, and 
the filing of the claim for service connection more than 50 
years after separation, than it does on the Veteran's recent 
statements to adjudicators in connection to his claim for VA 
benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a Veteran's testimony simply because 
the Veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

Significantly, as has been discussed above and as was 
mentioned by the VA examiner, there is no mention of left 
knee or right ankle problems by the Veteran until 1999, over 
50 years after he left military service.  The lack of any 
evidence of left knee or right ankle pain and/or symptoms for 
over five decades after service is evidence which tends to 
show that no chronic left knee or right ankle disability was 
sustained in service and existed thereafter.  It is 
unbelievable that the Veteran would experience such problems 
for so many years and not seek medical treatment.
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition]; Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000).  

It therefore appears that the Veteran sustained an injury in 
service, sought medical treatment immediately after service, 
and then had no further problems until he again sought 
medical treatment in 1999.  The Board finds the Veteran's 
statements as to continuous symptomatology after service to 
be lacking in credibility and probative value.  

As discussed above, there is no objective medical evidence of 
arthritis in service or for decades thereafter.  Supporting 
medical evidence is required.  See Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) [there must be medical evidence on 
file demonstrating a relationship between the Veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  
The July 2008 VA examiner specifically indicated that the 
current degenerative changes are more likely due to age [the 
Veteran is 84 years of age].

Continuity of symptomatology after service is therefore not 
demonstrated.

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's currently 
diagnosed osteoarthritis of the left knee and right ankle is 
not related to his military service.  Accordingly, Hickson 
element (3), medical nexus, has not been satisfied, and the 
claims fail on that basis.  

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
osteoarthritis of the left knee and right ankle.  Therefore, 
contrary to the assertions of the Veteran's representative, 
the benefit of the doubt doctrine is not for application 
because the evidence is not in relative equipoise.  
The benefits sought on appeal are accordingly denied.



ORDER

Entitlement to service connection for osteoarthritis of the 
left knee is denied.

Entitlement to service connection for osteoarthritis of the 
right ankle is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


